Case 2:19-cv-11044-DML-DRG ECF No. 11, PageID.224 Filed 06/14/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

RICHARD FRANCIS, WESLEY WON,
DENNIS SPEERLY, JOSEPH SIERCHIO,
MICHAEL PLAFKER, HOWARD YOUNG                       CASE NO: 19-11044
and DARRIN DEGRAND, individually and on             Hon. David M. Lawson
behalf of others similarly situated,

             Plaintiffs,

v.

GENERAL MOTORS, LLC,

          Defendant.
_________________________________________________________________/

          PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION
                      TO SUSPEND DEADLINES

      GM moved to suspend all deadlines in this case considering the pending

transfer and consolidation of two other cases, Duffy et al v. General Motors, 9:18-

cv-81726-RLR (S.D.Fla) and Shelton v. General Motors, 19-cv-0918-MN (D. Del.).

(ECF No. 10). Plaintiffs do not oppose GM’s request for a stay of the June 14, 2019

deadline for GM’s responsive pleading in the instant case. However, Plaintiffs

oppose a blanket stay of all deadlines, specifically with respect to the June 26, 2019

case management status and scheduling conference.

      This Court expressly instructed the Parties to “commence significant

discovery prior to the [June 26, 2019] conference.” (ECF No. 6 at 2). Plaintiffs too


                                          1
Case 2:19-cv-11044-DML-DRG ECF No. 11, PageID.225 Filed 06/14/19 Page 2 of 3




wish to continue forward and not start the discovery process anew, as the crux of the

claims in all three cases remains the same (defective transmissions). Indeed, in

Duffy, the Parties have already agreed upon the protective order and ESI protocol,

served document requests, and met and conferred with GM as to responses.

Plaintiffs request to pick up where the Parties left off and avoid unnecessary delay.

Counsel for the Shelton case will be invited to join as well. Plaintiffs will also meet

and confer with GM’s counsel to discuss a discovery plan. The parties will file that

by June 19th or send the Court a short statement pursuant the Court’s Notice to

Appear (ECF No. 6).

                                        By:/s/ Beth M. Rivers
                                        Michael L. Pitt (P24429)
                                        Beth M. Rivers (P33614)
                                        PITT McGEHEE PALMER AND RIVERS, P.C.
                                        117 W. Fourth Street, Suite 200
                                        Royal Oak, MI 48067
                                        Telephone: (248) 398-9800
                                        Facsimile: (248) 398-9804
                                        mpitt@pittlawpc.com
                                        brivers@pittlawpc.com

                                        Theodore J. Leopold, Esq. (pro hac vice)
                                        COHEN MILSTEIN
                                        SELLERS & TOLL PLLC
                                        2925 PGA Boulevard, Suite 200
                                        Palm Beach Gardens, FL 33410
                                        Telephone: (561) 515-1400
                                        Facsimile: (561) 515-1401
                                        tleopold@cohenmilstein.com




                                          2
Case 2:19-cv-11044-DML-DRG ECF No. 11, PageID.226 Filed 06/14/19 Page 3 of 3




                                    Douglas J. McNamara (pro hac vice pending)
                                    Karina Puttieva
                                    COHEN MILSTEIN
                                    SELLERS & TOLL PLLC
                                    1100 New York Avenue NW
                                    Suite 500
                                    Washington DC, 20005
                                    Tel: 202-408-4600
                                    Fax: 202-408-4699
                                    dmcnamara@cohenmilstein.com
                                    kputtieva@cohenmilstein.com

                                    Steven G. Calamusa
                                    Gordon & Partners, P.A.
                                    4114 Northlake Boulevard
                                    Palm Beach Gardens, FL 33410
                                    Phone: 561-799-5070
                                    Fax: 561-799-4050
                                    SCalamusa@fortheinjured.com;

                                    Attorneys for Plaintiffs
Dated: June 14, 2019

                       CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing instrument
           was filed with the U.S. District Court through the ECF
           filing system and that all parties to the above cause was
           served via the ECF filing system on June 14, 2019.


                   Signature:/s/ Regina Bell___
                             117 W. Fourth Street, Suite 200
                             Royal Oak, Michigan 48067
                             (248) 398-9800
                             rbell@pittlawpc.com




                                      3
